Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  152834                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  DIANNA BROOKS,                                                                                         Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices


  and
  SYNERGY SPINE AND ORTHOPEDIC
  SURGERY, L.L.C.,
            Intervening Plaintiff,
  v                                                                SC: 152834
                                                                   COA: 322024
                                                                   Wayne CC: 13-001066-NF
  STARR INDEMNITY & LIABILITY
  COMPANY,
           Defendant/Third-Party
           Plaintiff-Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant/Third-Party
           Defendant-Appellee,
  and
  PV HOLDING CORPORATION,
             Defendant/Third-Party
             Defendant-Appellant.
  ____________________________________/

         By order of May 25, 2016, the application for leave to appeal the November 10,
  2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  Perkovic v Zurich American Ins Co (Docket No. 152484). On order of the Court, the
  case having been decided on April 14, 2017, ___ Mich ___ (2017), the application is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2017
           a0619
                                                                              Clerk